Exhibit 10.12








PARTNERSHIP UNIT DESIGNATION OF
SERIES A-1 PREFERRED UNITS OF
NSA OP, LP


This Partnership Unit Designation (this "Partnership Unit Designation") is made
as of January 5, 2018 by National Storage Affiliates Trust, a Maryland real
estate investment trust and the general partner (the "General Partner") of NSA
OP, LP, a Delaware limited partnership (the "Partnership") pursuant to the Third
Amended and Restated Agreement of Limited Partnership of the Partnership dated
as of April 28, 2015 (as amended through the date hereof, the "Partnership
Agreement").
WHEREAS, the General Partner has determined that it is necessary to establish a
series of Preferred Units in the Partnership designated as 6.000% Series A-1
Cumulative Redeemable Preferred Units (the "Series A-1 Preferred Units") in
accordance with Section 4.3(a) of the Partnership Agreement.
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Partnership Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby sets forth this Partnership Unit Designation as follows:
Section 1.     Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Partnership Unit Designation.
"Adjustment Factor" means 1.0; provided, however, that in the event that the
General Partner (a) splits or subdivides its outstanding REIT Series A Preferred
Shares or (b) effects a reverse share split or otherwise combines its
outstanding REIT Series A Preferred Shares into a smaller number of REIT Series
A Preferred Shares, the Adjustment Factor shall be adjusted by multiplying the
Adjustment Factor previously in effect by a fraction, (i) the numerator of which
shall be the number of REIT Series A Preferred Shares issued and outstanding on
the record date for such dividend, distribution, split, subdivision, reverse
split or combination (assuming for such purposes that such dividend,
distribution, split, subdivision, reverse split or combination has occurred as
of such time) and (ii) the denominator of which shall be the actual number of
REIT Series A Preferred Shares (determined without the above assumption) issued
and outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination.    
"Business Day" shall mean any day other than a Saturday or a Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.
"Cash Amount" means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a REIT Series A Preferred Share and (B)
such Tendering Partner's REIT


- 1 -

--------------------------------------------------------------------------------




Series A Preferred Share Amount determined as of the date of receipt by the
General Partner of such Tendering Partner's Notice of Redemption or, if such
date is not a Business Day, the immediately preceding Business Day.
A "Change of Control" is when, after the original issuance of the REIT Series A
Preferred Shares, each of the following have occurred and are continuing:
(i) the acquisition by any person, including any syndicate or group deemed to be
a "person" under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, of beneficial ownership, directly or indirectly, through a purchase,
merger or other acquisition transaction or series of purchases, mergers or other
acquisition transactions of equity shares of the General Partner entitling that
person to exercise more than 50% of the total voting power of all equity shares
of the General Partner entitled to vote generally in the election of the General
Partner's trustees (except that such person will be deemed to have beneficial
ownership of all securities that such person has the right to acquire, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition); and
(ii) following the closing of any transaction referred to in (i) above, neither
the General Partner nor the acquiring or surviving entity (or, if in connection
with such transaction holders of REIT Common Shares receive Alternative Form
Consideration (as defined in the Series A Articles Supplementary) consisting of
common equity securities of another entity, such other entity) has a class of
common securities (or American Depositary Receipts representing such securities)
listed on the New York Stock Exchange, Inc. (the "NYSE"), the NYSE American, LLC
(the "NYSE AMER"), or the NASDAQ Stock Market ("NASDAQ"), or listed or quoted on
an exchange or quotation system that is a successor to the NYSE, the NYSE AMER
or NASDAQ.
"Distribution Period" means, as applicable, the Series A-1 Distribution Period
or the distribution period set forth in the terms of any other Preferred Unit of
the Partnership.
"Holder Redemption" has the meaning set forth in Section 10(a) hereof.
"Notice of Redemption" means the Notice of Redemption substantially in the form
of Exhibit I attached to this Partnership Unit Designation.
"Optional Redemption Right" has the meaning set forth in Section 5(b) hereof.
"Publicly Traded" means listed or admitted to trading on NYSE or any other
national securities exchange.
"REIT Series A Preferred Share" means a share of the 6.000% Series A Cumulative
Redeemable Preferred Shares of Beneficial Interest, $0.01 par value per share,
of the General Partner.
"REIT Series A Preferred Share Amount" means a number of REIT Series A Preferred
Shares equal to the product of (a) the number of Tendered Units and (b) the
Adjustment Factor in effect on the Specified Redemption Date with respect to
such Tendered Units; provided, however, that, in the event that the General
Partner issues to all holders of REIT Series A Preferred Shares


- 2 -

--------------------------------------------------------------------------------




as of a certain record date rights, options, warrants or convertible or
exchangeable securities entitling the General Partner's shareholders to
subscribe for or purchase REIT Series A Preferred Shares, or any other
securities or property (collectively, the "Rights"), with the record date for
such Rights issuance falling within the period starting on the date of the
Notice of Redemption and ending on the day immediately preceding the Specified
Redemption Date, which Rights will not be distributed before the relevant
Specified Redemption Date, then the REIT Series A Preferred Share Amount shall
also include such Rights that a holder of that number of REIT Series A Preferred
Shares would be entitled to receive, expressed, where relevant hereunder, in a
number of REIT Series A Preferred Shares determined by the General Partner in
good faith.
"Senior Units" has the meaning set forth in Section 6 herein.
"Series A Articles Supplementary" means the articles supplementary of the
General Partner setting forth the terms of the REIT Series A Preferred Shares,
accepted for record by the the State Department of Assessments and Taxation of
Maryland on October 10, 2017.
"Series A-1 Distribution Payment Date" shall mean (i) the last calendar day of
each March, June, September and December of each year, commencing on March 31,
2018, and (ii), in the event of a redemption of Series A-1 Preferred Units, the
redemption date.
"Series A-1 Distribution Period" shall mean the respective periods commencing on
and including the first day of January, April, July and October of each year and
ending on and including the day preceding the first day of the next succeeding
Series A-1 Distribution Period (other than the initial Series A-1 Distribution
Period, which shall commence on the date that any Series A-1 Preferred Units are
issued and end on and include the day preceding the first day of the next
successing Series A-1 Distribution Period, and other than the Series A-1
Distribution Period during which any Series A-1 Preferred Units shall be
redeemed pursuant to Section 5 hereof, which shall end on and include the day
preceding the redemption date with respect to the Series A-1 Preferred Units
being redeemed).
"Series A-1 Distribution Record Date" shall mean the date designated by the
General Partner for the payment of distribution that is same date designated by
the General Partner's board of trustees as the record date for the payment of
dividends on the Series A Preferred Shares.
"Series A-1 Priority Return" shall mean an amount equal to 6.000% per annum on
the Stated Value per Series A-1 Preferred Unit, commencing on the date of
original issuance of each Series A-1 Preferred Unit. For any Series A-1
Distribution Period greater than or less than a full Series A-1 Distribution
Period, the amount of the Series A-1 Priority Return shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months.
"Special Optional Redemption Right" has the meaning set forth in Section 5(b)
hereof.
"Specified Redemption Date" means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided, that, if the REIT Series A
Preferred Shares are not Publicly Traded, the Specified Redemption Date means
the 30th Business Day following receipt by the General Partner of a Notice of
Redemption.


- 3 -

--------------------------------------------------------------------------------




"Stated Value" means, with respect to each Series A-1 Preferred Unit, $25.00.
"Tendered Units" has the meaning set forth in Section 10 hereof.
"Tendering Partner" has the meaning set forth in Section 10 hereof.
"Third Party Parity Preferred Units" means Parity Preferred Units held by
persons other than our General Partner and upon which voting rights similar to
those set forth in Section 7 herein have been conferred and are exercisable.
"Value" means, on any date of determination with respect to a REIT Series A
Preferred Share, the average of the daily Market Prices (as defined below) for
ten consecutive trading days immediately preceding the date of determination;
provided, however, that for purposes of Section 10, the "date of determination"
shall be the date of receipt by the General Partner of a Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.
The term "Market Price" on any date shall mean, with respect to any class or
series of outstanding REIT Series A Preferred Shares, the Closing Price (as
defined below) for such REIT Series A Preferred Shares on such date. The
"Closing Price" on any date shall mean the last sale price for such REIT Series
A Preferred Shares, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, for such REIT
Series A Preferred Shares, in either case as reported on the principal national
securities exchange on which such REIT Series A Preferred Shares are listed or
admitted to trading or, if such REIT Series A Preferred Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or, if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the principal other automated quotation
system that may then be in use or, if such REIT Series A Preferred Shares are
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such REIT
Series A Preferred Shares selected by the board of trustees of the General
Partner or, in the event that no trading price is available for such REIT Series
A Preferred Shares, the fair market value of the REIT Series A Preferred Shares,
as determined in good faith by the board of trustees of the General Partner. In
the event that the REIT Series A Preferred Shares Amount includes Rights (as
defined in the definition of "REIT Series A Preferred Shares Amount") that a
holder of REIT Series A Preferred Shares would be entitled to receive, then the
Value of such Rights shall be determined by the board of trustees of the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
Section 2.     Designation and Number. A series of Partnership Units in the
Partnership designated as the "6.000% Series A-1 Cumulative Redeemable Preferred
Units" is hereby established. The number of Series A-1 Preferred Units shall be
[ ].
Section 3.     Distributions.
(a) Payment of Distributions. Subject to the preferential rights of holders of
any class or series of Partnership Interests of the Partnership now or hereafter
issued and outstanding, ranking senior to the Series A-1 Preferred Units with
respect to the payment of distributions, holders of the Series A-1 Preferred
Units shall be entitled to receive, when, as and if authorized by the General


- 4 -

--------------------------------------------------------------------------------




Partner out of funds legally available for payment of distributions, cumulative
cash distributions in an amount equal to the Series A-1 Priority Return. Such
distributions shall accrue and be cumulative from and including the first date
on which any Series A-1 Preferred Units are issued or, if later, the most recent
Series A-1 Distribution Payment Date to which distributions have been paid in
full, and shall be payable quarterly in arrears, on each Series A-1 Preferred
Unit Distribution Payment Date; provided, however, if any Series A-1 Preferred
Unit Distribution Payment Date is not a Business Day, then the distribution
which would otherwise have been payable on such Series A-1 Preferred Unit
Distribution Payment Date may be paid, at the General Partner’s option, on
either the immediately preceding Business Day or the next succeeding Business
Day, except that, if such Business Day is in the next succeeding calendar year,
such payment shall be made on the immediately preceding Business Day, in each
case with the same force and effect as if paid on such Series A-1 Preferred Unit
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such Series A-1 Preferred Unit
Distribution Payment Date to such next succeeding Business Day. The amount of
any distribution payable on the Series A-1 Preferred Units for any period
greater or less than a full Series A-1 Distribution Period shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months.
Distributions will be payable to holders of record as they appear in the records
of the General Partner at the close of business on the applicable Series A-1
Distribution Record Date. Notwithstanding any provision to the contrary
contained herein, each holder of an outstanding Series A-1 Preferred Unit shall
be entitled to receive a distribution with respect to any Series A-1
Distribution Record Date equal to the distribution paid with respect to each
other Series A-1 Preferred Unit that is outstanding on such date, and to the
extent a holder of outstanding Series A-1 Preferred Units redeems such units
before a Series A-1 Distribution Date, such holder will not be entitled to any
future distributions on his, her, or its Series A-1 Preferred Units.
(b) Distributions Cumulative. Notwithstanding anything contained herein to the
contrary, distributions on the Series A-1 Preferred Units shall accrue whether
or not the terms and provisions set forth in Section 3(c) at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized or
declared.
(c)     Priority as to Distributions.
(i)     Except as provided in Sections 3(c)(ii) and 3(e) below, no distributions
shall be declared and paid or declared and set apart for payment, and no other
distribution of cash or other property may be declared and made, directly or
indirectly, on or with respect to any Parity Preferred Unit or Junior Unit as to
distributions for any period, nor shall any Junior Units or Parity Preferred
Units as to distributions and the distribution of assets upon the Partnership’s
liquidation, dissolution or winding up be redeemed, purchased or otherwise
acquired for any consideration, nor shall any funds be paid or made available
for a sinking fund for the redemption of such units, and no other distribution
of cash or other property may be made, directly or indirectly, on or with
respect thereto by the Partnership, unless full cumulative distributions on the
Series A-1 Preferred Units for all past Series A-1 Distribution Periods shall
have been or contemporaneously are (i) declared and paid or (ii) declared and a
sum sufficient for the payment thereof is set apart for such payment.


- 5 -

--------------------------------------------------------------------------------




(ii)     Except as provided in Section 3(e) below, when distributions are not
paid in full (or declared and a sum sufficient for such full payment is not so
set apart) upon the Series A-1 Preferred Units and any other Parity Preferred
Units as to distributions, all distributions declared upon the Series A-1
Preferred Units and such other classes or series of Parity Preferred Units as to
the payment of distributions shall be declared pro rata so that the amount of
distributions declared per Series A-1 Preferred Unit and each Parity Preferred
Unit of such other class or series shall in all cases bear to each other the
same ratio that accrued distributions per Series A-1 Preferred Unit and per
Parity Preferred Unit of such other class or series (which shall not include any
accrual in respect of unpaid distributions on such other class or series of
Parity Preferred Units for prior Series A-1 Distribution Periods if such other
class or series of Parity Preferred Unit does not have a cumulative
distribution) bear to each other. No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series A-1 Preferred Units which may be in arrears.
(d)     Holders of the Series A-1 Preferred Units shall not be entitled to any
distributions, whether payable in cash, other property or otherwise, in excess
of the full cumulative distributions on the Series A-1 Preferred Units as
provided herein. Any distribution payment made on the Series A-1 Preferred Units
shall first be credited against the earliest accrued but unpaid distributions
due with respect to such Series A-1 Preferred Units which remain payable.
Accrued but unpaid distributions on the Series A-1 Preferred Units will accrue
as of the Series A-1 Preferred Unit Distribution Payment Date on which they
first become payable.
(e)     Notwithstanding the provisions of Section 3(c) and regardless of whether
distributions are paid in full (or declared and a sum sufficient for such full
payment is not so set apart) on the Series A-1 Preferred Units or Parity
Preferred Units, as to distributions, for any or all Distribution Periods, the
Partnership shall not be prohibited or limited from (i) paying distributions on
any Partnership Units in Junior Units as to payment of distributions and the
distribution of assets upon the Partnership’s liquidation, dissolution and
winding up, (ii) converting or exchanging any Partnership Units for Junior Units
as to payment of distributions and the distribution of assets upon the
Partnership’s liquidation, dissolution and winding up, (iii) taking necessary
action to ensure that the General Partner remains qualified as a REIT, or (iv)
redeeming Series A-1 Preferred Units pursuant to Section 5 or Section 10 below.
Section 4.     Liquidation Proceeds.
(a)     Distributions. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, subject to the preferential rights
of holders of any class or series of Partnership Interests of the Partnership
now or hereafter issued and outstanding, ranking senior to the Series A-1
Preferred Units with respect to liquidating distributions, and taking into
account the rights of holders of any Parity Preferred Units then outstanding, a
holder of the Series A-1 Preferred Units shall first be entitled to receive the
Stated Value per Series A-1 Preferred Unit, plus any accrued and unpaid Series
A-1 Priority Return, and then distributions shall be made in accordance with
Article 13 of the Partnership Agreement.
(b)     Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place


- 6 -

--------------------------------------------------------------------------------




or places where, the amounts distributable in such circumstances shall be
payable, shall be given by the General Partner pursuant to Section 13.5 of the
Partnership Agreement.
(c)     No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, a holder of the Series A-1 Preferred
Units will have no right or claim to any of the remaining assets of the
Partnership.
(d)     Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares, securities or other
consideration) of all or substantially all of the property or assets of the
Partnership to, or the consolidation or merger or other business combination of
the Partnership with or into or conversion into, any other corporation, trust or
other entity (or of any corporation, trust or other entity with or into the
Partnership) shall not be deemed to constitute a liquidation, dissolution or
winding-up of the Partnership.
Section 5.     General Partner Redemption.
(a)
Optional Redemption.

i.
Except as provided in Section 5(b) herein or upon a determination of the General
Partner's board of trustees that such redemption is reasonably necessary to
preserve the General Partner's status as a REIT, Series A-1 Preferred Units
shall not be redeemable prior to the date that is ten years after the date of
initial issuance of each Series A-1 Preferred Unit (the "Non-Call Period").

ii.
On and after the Non-Call Period, the General Partner, at its option, upon
notice in accordance with Section 5(a)(iv), may redeem the Series A-1 Preferred
Units, in whole or in part, at any time or from time to time, for cash at a
redemption price equal to the Stated Value per unit, plus, subject to Section
5(a)(v), all accrued and unpaid distributions (whether or not authorized or
declared) thereon up to but excluding the date fixed for redemption, without
interest, to the extent the General Partner has funds legally available therefor
(the "Optional Redemption Right"). If fewer than all of the outstanding Series
A-1 Preferred Units are to be redeemed pursuant to this Section 5(a)(ii), the
Series A-1 Preferred Units to be redeemed shall be redeemed pro rata (as nearly
as may be practicable without creating fractional units) or by lot as determined
by the General Partner. Holders of Series A-1 Preferred Units to be redeemed
shall surrender such Series A-1 Preferred Units at the place, or in accordance
with the book-entry procedures, designated in such notice and shall be entitled
to the redemption price equal to the Stated Value per unit and any accrued and
unpaid distributions payable upon such redemption following such surrender. If
(i) notice of redemption of any Series A-1 Preferred Units has been given, (ii)
the funds necessary for such redemption have been set aside by the General
Partner for the benefit of the holders of any Series A-1 Preferred Units so
called for redemption,



- 7 -

--------------------------------------------------------------------------------




and (iii) irrevocable instructions have been given to pay the redemption price
and all accrued and unpaid distributions, then from and after the redemption
date, distributions shall cease to accrue on such Series A-1 Preferred Units,
such Series A-1 Preferred Units shall no longer be deemed outstanding, and all
rights of the holders of such units shall terminate, except the right to receive
the redemption price plus any accrued and unpaid distributions payable upon such
redemption, without interest. So long as full cumulative distributions on the
Series A-1 Preferred Units for all past Series A-1 Distribution Periods shall
have been or contemporaneously are (i) declared and paid, or (ii) declared and a
sum sufficient for the payment thereof is set apart for payment, nothing herein
shall prevent or restrict the General Partner's right or ability to purchase,
from time to time, either at a public or a private sale, all or any part of the
Series A-1 Preferred Units at such price or prices as the General Partner may
determine, subject to the provisions of applicable law, including the repurchase
of Series A-1 Preferred Units in open-market transactions or individual
purchases duly authorized by the General Partner.
iii.
Except as provided in Section 3(e) above, unless full cumulative distributions
on the Series A-1 Preferred Units for all past Series A-1 Distribution Periods
shall have been or contemporaneously are (i) declared and paid in cash or (ii)
declared and a sum sufficient for the payment thereof in cash is set apart for
payment, no Series A-1 Preferred Units shall be redeemed pursuant to the
Optional Redemption Right or Special Optional Redemption Right unless all
outstanding Series A-1 Preferred Units are simultaneously redeemed, and the
General Partner shall not purchase or otherwise acquire directly or indirectly
any Series A-1 Preferred Units or any class or series of units of the General
Partner ranking, as to payment of distributions and the distribution of assets
upon liquidation, dissolution or winding up of the General Partner, on parity
with or junior to the Series A-1 Preferred Units.

iv.
Notice of redemption pursuant to the Optional Redemption Right will be mailed by
the General Partner, postage prepaid, not fewer than 30 or more than 60 days
prior to the redemption date, addressed to the respective holders of record of
the Series A-1 Preferred Units to be redeemed at their respective addresses as
they appear on the unit transfer records of the General Partner. No failure to
give or defect in such notice shall affect the validity of the proceedings for
the redemption of any Series A-1 Preferred Units except as to the holder to whom
such notice was defective or not given. In addition to any information required
by law, each such notice shall state: (i) the redemption date; (ii) the
redemption price; (iii) the number of Series A-1 Preferred Units to be redeemed;
(iv) the place or places where the certificates, if any, representing Series A-1
Preferred



- 8 -

--------------------------------------------------------------------------------




Units are to be surrendered for payment of the redemption price; (v) procedures
for surrendering uncertificated Series A-1 Preferred Units for payment of the
redemption price; (vi) that distributions on the Series A-1 Preferred Units to
be redeemed will cease to accrue on such redemption date; and (vii) that payment
of the redemption price and any accumulated and unpaid distributions will be
made upon presentation and surrender of such Series A-1 Preferred Units. If
fewer than all of the Series A-1 Preferred Units held by any holder are to be
redeemed, the notice mailed to such holder shall also specify the number of
Series A-1 Preferred Units held by such holder to be redeemed. Notwithstanding
the foregoing, the General Partner is not required to provide such notice in the
event the General Partner redeems the Series A-1 Preferred Units in order to
maintain the General Partner's status as a REIT.
v.
If a redemption date falls after a Series A-1 Distribution Record Date and on or
prior to the corresponding Series A-1 Distribution Payment Date, each holder of
Series A-1 Preferred Units at the close of business on such Series A-1
Distribution Record Date shall be entitled to the distribution payable on such
units on the corresponding Series A-1 Distribution Payment Date notwithstanding
the redemption of such units on or prior to such Series A-1 Distribution Payment
Date, and each holder of Series A-1 Preferred Units that surrenders its units on
such redemption date will be entitled to the distributions accruing after the
end of the Series A-1 Distribution Period to which such Series A-1 Distribution
Payment Date relates up to but excluding the redemption date. Except as provided
herein, the General Partner shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on Series A-1 Preferred Units for
which a notice of redemption has been given.

vi.
All the Series A-1 Preferred Units redeemed or repurchased pursuant to this
Section 5(a), or otherwise acquired in any other manner by the General Partner,
shall be restored to the status of authorized but unissued Preferred Units,
without designation as to series or class.

(b)
Special Optional Redemption.

i.
Upon a Change of Control of the General Partner, the General Partner may, upon
written notice mailed by the General Partner, postage pre-paid, no fewer than 30
nor more than 60 days prior to the redemption date and addressed to the holders
of record of the Series A-1 Preferred Units to be redeemed at their respective
addresses as they appear on the unit transfer records of the General Partner,
redeem the Series A-1 Preferred Units, in whole or in part, within 120 days
after the first date on which such Change of Control occurred, for cash at the
Stated Value per unit plus, subject to Section 5(b)(iv), accrued and unpaid
distributions,



- 9 -

--------------------------------------------------------------------------------




if any, to, but not including, the redemption date ("Special Optional Redemption
Right"). No failure to give such notice or any defect thereto or in the mailing
thereof shall affect the validity of the proceedings for the redemption of any
Series A-1 Preferred Units except as to the holder to whom notice was defective
or not given.
ii.
In addition to any information required by law, such notice shall state: (i) the
redemption date; (ii) the redemption price; (iii) the number of Series A-1
Preferred Units to be redeemed; (iv) the place or places where the certificates,
if any, representing Series A-1 Preferred Units are to be surrendered for
payment of the redemption price; (v) procedures for surrendering uncertificated
Series A-1 Preferred Units for payment of the redemption price; (vi) that
distributions on the Series A-1 Preferred Units to be redeemed will cease to
accrue on the redemption date; (vii) that payment of the redemption price and
any accumulated and unpaid distributions will be made upon presentation and
surrender of such Series A-1 Preferred Units; and (viii) that the Series A-1
Preferred Units are being redeemed pursuant to the Special Optional Redemption
Right in connection with the occurrence of a Change of Control and a brief
description of the transaction or transactions constituting such Change of
Control. If fewer than all of the Series A-1 Preferred Units held by any holder
are to be redeemed, the notice mailed to such holder shall also specify the
number of Series A-1 Preferred Units held by such holder to be redeemed. Holders
of Series A-1 Preferred Units to be redeemed shall surrender such Series A-1
Preferred Units at the place, or in accordance with the book-entry procedures,
designated in such notice and shall be entitled to the redemption price equal to
the Stated Value per unit and any accrued and unpaid distributions payable upon
such redemption following such surrender.

If fewer than all of the outstanding Series A-1 Preferred Units are to be
redeemed pursuant to the Special Optional Redemption Right, the Series A-1
Preferred Units to be redeemed shall be redeemed pro rata (as nearly as may be
practicable without creating fractional units) or by lot as determined by the
General Partner.
iii.
If (i) the General Partner has given a notice of redemption pursuant to the
Special Optional Redemption Right, (ii) the funds necessary for such redemption
have been set aside by the General Partner for the benefit of the holders of the
Series A-1 Preferred Units so called for redemption, and (iii) irrevocable
instructions have been given to pay the redemption price and all accrued and
unpaid distributions, then from and after the redemption date, distributions
shall cease to accrue on such Series A-1 Preferred Units, such Series A-1
Preferred Units shall no longer be deemed outstanding, and all rights of the
holders of such units shall



- 10 -

--------------------------------------------------------------------------------




terminate, except the right to receive the redemption price plus any accrued and
unpaid distributions payable upon such redemption, without interest. So long as
full cumulative distributions on the Series A-1 Preferred Units for all past
Series A-1 Distribution Periods shall have been or contemporaneously are (i)
declared and paid or (ii) declared and a sum sufficient for the payment thereof
is set apart for payment, nothing herein shall prevent or restrict the General
Partner's right or ability to purchase, from time to time, either at a public or
a private sale duly authorized by the General Partner's board of trustees, all
or any part of the Series A-1 Preferred Units at such price or prices as the
General Partner may determine, subject to the provisions of applicable law,
including the repurchase of Series A-1 Preferred Units in open-market
transactions or individual purchases duly authorized by the General Partner's
board of trustees.
iv.
If a redemption date falls after a Series A-1 Distribution Record Date and on or
prior to the corresponding Series A-1 Distribution Payment Date, each holder of
Series A-1 Preferred Units at the close of business of such Series A-1
Distribution Record Date shall be entitled to the distribution payable on such
units on the corresponding Series A-1 Distribution Payment Date notwithstanding
the redemption of such units on or prior to such Series A-1 Distribution Payment
Date, and each holder of Series A-1 Preferred Units that surrenders its units on
such redemption date will be entitled to the distributions accruing after the
end of the Series A-1 Distribution Period to which such Series A-1 Distribution
Payment Date relates up to but excluding the redemption date. Except as provided
herein, the General Partner shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on Series A-1 Preferred Units for
which a notice of redemption has been given.

Section 6.     Rank. The Series A-1 Preferred Units will, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, rank (a) senior to the OP Units,
LTIP Units, and all other Partnership Units, the terms of which provide that
such Partnership Units shall rank junior to the Series A-1 Preferred Units as to
distributions and rights upon voluntary or involuntary liquidation, dissolution
or winding-up of the Partnership; (b) on parity with all Parity Preferred Units,
including Third Party Parity Preferred Units; and (c) junior to all Partnership
Units, the terms of which provide that such Partnership Units shall rank senior
to the Series A-1 Preferred Units as to distributions and rights upon voluntary
or involuntary liquidation, winding-up or dissolution of the Partnership
("Senior Units"). The Series A-1 Preferred Units will also rank junior in right
of payment to the Partnership's existing and future debt obligations.
Section 7.     Voting Rights. Holders of Series A-1 Preferred Units shall not
have any voting or consent rights in respect of their partnership interests
represented by the Series A-1 Preferred Units, except that (i) the affirmative
vote of a majority in interest of the holders of Series A-1 Preferred Units,
voting together as a single class with the holders of Third Party Parity
Preferred Units (if any


- 11 -

--------------------------------------------------------------------------------




are issued and outstanding), will be required for any amendments to the terms of
the Series A-1 Preferred Units and the Third Party Parity Preferred Units (if
any) that materially and adversely affect the rights, preferences, privileges or
voting powers of the Series A-1 Preferred Units and the Third Party Parity
Preferred Units similarly and (ii) the affirmative vote of the Series A-1
Preferred Units, voting as a separate class, will be required with respect to
any amendment that materially and adversely affects the rights, preferences,
privileges or voting powers of the Series A-1 Preferred Units disproportionately
relative to any Third Party Parity Preferred Units. Notwithstanding the
foregoing, the General Partner is entitled to issue additional securities in the
Operating Partnership, including but not limited to Junior Units, Parity
Preferred Units and Senior Units and exercise its redemption rights, in its sole
and absolute discretion, without the approval or vote of any Series A-1
Preferred Unit or Third Party Parity Preferred Unit.
Section 8.    Transfer Restrictions. The Series A-1 Preferred Units shall not be
transferable except in accordance with Article XI of the Partnership Agreement.
Section 9.     No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series A-1 Preferred Units.
Section 10.    Holder Redemption.
(a)    On or after the first anniversary of the date of issuance of each Series
A-1 Preferred Unit, each holder of Series A-1 Preferred Units shall have the
right (subject to the terms and conditions set forth herein and in any other
such agreement between such holder and the Partnership, as applicable) to
require the Partnership to redeem (a “Holder Redemption”) all or a portion of
the Series A-1 Preferred Units held by such Partner (such Series A-1 Preferred
Units being hereafter referred to as “Tendered Units”) in exchange for a cash
amount per Series A-1 Preferred Unit equal to the Cash Amount unless the terms
of such Series A-1 Preferred Units or a separate agreement entered into between
the Partnership and the holder of such Series A-1 Preferred Units provides that
such Series A-1 Preferred Units are not entitled to a right of Holder
Redemption. The Tendering Partner (as defined below) shall have no right, with
respect to any Series A-1 Preferred Units so redeemed, to receive any
distributions paid on or after the date of delivery of the Cash Amount or the
REIT Series A Preferred Shares, as the case may be. Any Holder Redemption shall
be exercised pursuant to a Notice of Redemption delivered to the General Partner
by the holder of Series A-1 Preferred Units who is exercising the redemption
right (the “Tendering Partner”). The Cash Amount shall be payable to the
Tendering Partner on the Specified Redemption Date.
(b)    Notwithstanding Section 10(a) above, if a holder of Series A-1 Preferred
Units has delivered to the General Partner a Series A-1 Notice of Redemption,
then the General Partner may, in its sole and absolute discretion, (subject to
the limitations on ownership and transfer of REIT Series A Preferred Shares set
forth in its Organizational Documents) elect to assume and satisfy the
Partnership’s Holder Redemption obligation and acquire some or all of the
Tendered Series A-1 Units from the Tendering Series A-1 Partner in exchange for
the delivery by the General Partner to the Tendering Series A-1 Partner of the
REIT Series A Preferred Share Amount (as of the Specified Redemption Date) and,
if the General Partner so elects, the Tendering Series A-1 Partner shall sell
the Tendered Series A-1 Units to the General Partner in exchange for the REIT
Series A Preferred Share Amount. In such event, the Tendering Series A-1 Partner
shall have no right to cause the


- 12 -

--------------------------------------------------------------------------------




Partnership to redeem such Tendered Series A-1 Units. The General Partner shall
give such Tendering Series A-1 Partner written notice of its election on or
before the close of business on the fifth Business Day after the its receipt of
the Series A-1 Notice of Redemption, and the Tendering Series A-1 Partner may
elect to withdraw its redemption request at any time prior to the acceptance of
the Cash Amount or REIT Series A Preferred Share Amount by such Tendering Series
A-1 Partner. Assuming the General Partner exercises its option to deliver REIT
Series A Preferred Shares, the General Partner shall retain the Tendered Series
A-1 Units. Holders of Series A-1 Preferred Units will not be permitted to be a
record holder of both Series A Preferred Shares and Series A-1 Preferred Units
on the same record date.
(c)    The REIT Series A Preferred Share Amount, if applicable, shall be
delivered as duly authorized, validly issued, fully paid and nonassessable REIT
Series A Preferred Shares and, if applicable, free of any pledge, lien,
encumbrance or transfer restriction, other than those provided in the General
Partner’s Organizational Documents, the Securities Act, relevant state
securities or blue sky laws and any applicable registration rights agreement or
lock-up agreement with respect to such REIT Series A Preferred Shares entered
into by the Tendering Series A-1 Partner. In addition, the REIT Series A
Preferred Shares for which the Partnership Units might be exchanged shall also
bear a legend which generally provides the following (or such other legend that
may be specified in the General Partner's Organizational Documents):
THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
BENEFICIAL OWNERSHIP AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE,
AMONG OTHERS, OF THE MAINTENANCE BY NATIONAL STORAGE AFFILIATE TRUST (THE
“TRUST”) OF ITS QUALIFICATION AS A REAL ESTATE INVESTMENT TRUST UNDER THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT TO CERTAIN
FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE TRUST'S DECLARATION
OF TRUST, (I) NO PERSON MAY BENEFICIALLY OWN OR CONSTRUCTIVELY OWN COMMON SHARES
IN EXCESS OF 9.8 PERCENT (IN VALUE OR NUMBER OF SHARES, WHICHEVER IS MORE
RESTRICTIVE) OF THE OUTSTANDING COMMON SHARES UNLESS SUCH PERSON IS EXEMPT FROM
SUCH LIMITATION OR IS AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER
LIMIT SHALL BE APPLICABLE); (II) NO PERSON MAY BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN PREFERRED SHARES OF ANY CLASS OR SERIES IN EXCESS OF 9.8
PERCENT (IN VALUE OR NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE
OUTSTANDING PREFERRED SHARES OF SUCH CLASS OR SERIES, UNLESS SUCH PERSON IS
EXEMPT FROM SUCH LIMITATION OR IS AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED
HOLDER LIMIT SHALL BE APPLICABLE); (III) NO PERSON MAY BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN EQUITY SHARES IN EXCESS OF 9.8 PERCENT (IN VALUE OR NUMBER OF
SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE TOTAL OUTSTANDING EQUITY SHARES,
UNLESS SUCH PERSON IS EXEMPT FROM SUCH LIMITATION OR IS AN EXCEPTED HOLDER (IN
WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE); (IV) NO PERSON MAY
BENEFICIALLY OWN OR CONSTRUCTIVELY OWN EQUITY SHARES THAT WOULD RESULT IN THE
TRUST BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE (WITHOUT REGARD


- 13 -

--------------------------------------------------------------------------------




TO WHETHER THE OWNERSHIP INTEREST IS HELD DURING THE LAST HALF OF A TAXABLE
YEAR) OR OTHERWISE CAUSE THE TRUST TO FAIL TO QUALIFY AS A REIT; AND (V) ANY
TRANSFER OF EQUITY SHARES THAT, IF EFFECTIVE, WOULD RESULT IN THE EQUITY SHARES
BEING BENEFICIALLY OWNED BY LESS THAN 100 PERSONS (AS DETERMINED UNDER THE
PRINCIPLES OF SECTION 856(A)(5) OF THE CODE) SHALL BE VOID AB INITIO, AND THE
INTENDED TRANSFEREE SHALL ACQUIRE NO RIGHTS IN SUCH EQUITY SHARES. ANY PERSON
WHO BENEFICIALLY OWNS OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN EQUITY SHARES WHICH CAUSES OR WILL CAUSE A PERSON TO
BENEFICIALLY OWN OR CONSTRUCTIVELY OWN EQUITY SHARES IN EXCESS OR IN VIOLATION
OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE TRUST OR, IN THE CASE OF
SUCH A PROPOSED OR ATTEMPTED TRANSACTION, GIVE AT LEAST 15 DAYS PRIOR WRITTEN
NOTICE. IF ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP AS SET FORTH IN (I),
(II), (III) OR (IV) ABOVE ARE VIOLATED, THE EQUITY SHARES IN EXCESS OR IN
VIOLATION OF THE ABOVE LIMITATIONS WILL BE TRANSFERRED AUTOMATICALLY TO A
TRUSTEE OF A CHARITABLE TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE
BENEFICIARIES. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED
TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB
INITIO. ALL CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS DEFINED IN THE
TRUST’S DECLARATION OF TRUST, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A
COPY OF WHICH, INCLUDING THE RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE
FURNISHED TO EACH HOLDER OF EQUITY SHARES ON REQUEST AND WITHOUT CHARGE.
REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF THE TRUST AT ITS
PRINCIPAL OFFICE.
(d)    Each Tendering Series A-1 Partner covenants and agrees with the General
Partner that all Tendered Series A-1 Units shall be delivered to the General
Partner free and clear of all liens, claims and encumbrances whatsoever and
should any such liens, claims and/or encumbrances exist or arise with respect to
such Tendered Series A-1 Units, the General Partner shall be under no obligation
to acquire the same. Each Tendering Series A-1 Partner further agrees that, in
the event any state or local property transfer tax is payable as a result of the
transfer of its Tendered Series A-1 Units to the General Partner (or its
designee), such Tendering Series A-1 Partner shall assume and pay such transfer
tax.
(e)    Notwithstanding any other provision of this Agreement, a holder of Series
A-1 Preferred Units (i) shall not be entitled to effect a Holder Redemption,
whether for cash or an exchange for REIT Series A Preferred Shares to the extent
the General Partner would not be able to deliver REIT Series A Preferred Shares
to satisfy such Holder Redemption because the receipt and ownership of REIT
Series A Preferred Shares pursuant to such exchange by such Partner on the
Specified Redemption Date could cause such Partner or any other Person to
violate the Ownership Limit set forth in the General Partner's Organizational
Documents and (ii) shall have no rights under this Agreement to acquire REIT
Series A Preferred Shares which would otherwise be prohibited under the General
Partner’s Organizational Documents. To the extent any attempted Holder


- 14 -

--------------------------------------------------------------------------------




Redemption or exchange for REIT Series A Preferred Shares would be in violation
of this Section 10(e), it shall be null and void ab initio and such holder of
Series A-1 Preferred Units shall not acquire any rights or economic interest in
the cash otherwise payable upon such Holder Redemption or the REIT Series A
Preferred Shares otherwise issuable upon such exchange.














































- 15 -

--------------------------------------------------------------------------------




Exhibit I
Notice of Redemption


- 16 -

--------------------------------------------------------------------------------






EXHIBIT I
NOTICE OF REDEMPTION
To:
National Storage Affiliates Trust
5200 DTC Parkway
Suite 200
Greenwood Village, CO 80111

The undersigned Limited Partner hereby tenders for Redemption __________________
Series A-1 Preferred Units in NSA OP, LP in accordance with the terms of the
Partnership Unit Designation of Series A-1 Preferred Units of NSA OP, LP, as
amended from time to time (the "Partnership Unit Designation"), and the Holder
Redemption rights referred to therein. The undersigned Limited Partner:
(a)    undertakes (i) to surrender such Preferred Units and any certificate
therefor at the closing of the Holder Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 10(a) of the Partnership Unit
Designation;
(b)    directs that the certified check representing the Cash Amount, or the
REIT Series A Preferred Share Amount, as applicable, deliverable upon the
closing of such Holder Redemption be delivered to the address specified below;
(c)    represents, warrants, certifies and agrees that:
(i)    the undersigned is a Limited Partner,
(ii)    the undersigned Limited Partner has, and at the closing of the Holder
Redemption will have, good, marketable and unencumbered title to such Series A-1
Preferred Units, free and clear of the rights or interests of any other person
or entity,
(iii)    the undersigned Limited Partner has, and at the closing of the Holder
Redemption will have, the full right, power and authority to tender and
surrender such Series A-1 Preferred Units as provided herein, and
(iv)    the undersigned Limited Partner has obtained the consent or approval of
all persons and entities, if any, having the right to consent to or approve such
tender and surrender; and
(d)    acknowledges that the undersigned Limited Partner will continue to own
such Series A-1 Preferred Units until and unless either (1) such Series A-1
Preferred Units are acquired by the


- 17 -

--------------------------------------------------------------------------------




General Partner pursuant to Section 10(b) of the Partnership Unit Designation or
(2) such redemption transaction closes.


- 18 -

--------------------------------------------------------------------------------






All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Partnership Unit Designation.
Dated:________________
Name of Limited Partner
(Exact Name as Registered with the Partnership):



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

(Signature of Limited Partner)



--------------------------------------------------------------------------------

(Street Address)



--------------------------------------------------------------------------------

(City) (State) (Zip)
State of        )
County of        ) ss.:
On __________, 20__ before me, a Notary Public, personally appeared
___________________ known to me or proved to me on the basis of satisfactory
evidence to be the individual or individuals described in and who executed the
foregoing instrument, and acknowledged to me that said individual or individuals
executed the same in his/her capacity, and that by his/her signatures on the
instrument, the individual or individuals, or the persons on behalf of the
individual or individuals acted, executed the instrument.
________________________
Issue Check Payable/REIT Series A Preferred Shares to:                     
Name:                     
Social security or identifying number:                     


- 19 -